   Case 1:20-cv-01141-CRC Document 38-5 Filed 02/18/21 Page 1 of 8




                          EXHIBIT E


Rhodes v. Embry-Riddle Aeronautical Univ., 2021 U.S.
    Dist. LEXIS 8047 (M.D. Fla. Jan. 14, 2021)
              Case 1:20-cv-01141-CRC Document 38-5 Filed 02/18/21 Page 2 of 8


No Shepard’s Signal™
As of: January 20, 2021 6:42 PM Z


                      Rhodes v. Embry-Riddle Aeronautical Univ., Inc.
                    United States District Court for the Middle District of Florida, Orlando Division
                                    January 14, 2021, Decided; January 14, 2021, Filed
                                             Case No: 6:20-cv-927-Orl-40EJK

Reporter
2021 U.S. Dist. LEXIS 8047 *

                                                              Opinion by: PAUL G. BYRON
CHRISTOPHER RHODES, Plaintiff, v. EMBRY-RIDDLE
AERONAUTICAL UNIVERSITY, INC., Defendant.


                                                              Opinion
Core Terms
amended complaint, allegations, courts, unjust
                                                              ORDER
enrichment, campus, in-person, tuition, on-campus,
contractual obligation, online, substantial benefit, motion   This cause comes before the Court on Defendant's
to dismiss, contract claim, pandemic, promise, spring         Dispositive Motion to Dismiss the Amended Complaint
                                                              (Doc. 37 (the "Motion")). Plaintiff responded in
                                                              opposition. (Doc. 41). Each party has also submitted
                                                              notices of supplemental authorities. (See Docs. 45-47).
Counsel: [*1] For Christopher Rhodes, Individually and        Upon consideration, the Motion is due to be denied.
on Behalf of All Others Similarly Situated, Plaintiff: E.
Michelle Drake, LEAD ATTORNEY, Berger &
Montague, PC, Minneapolis, MN, USA; Patrick F                 I. BACKGROUND
Madden, LEAD ATTORNEY, Berger Montague PC,
Philadelphia, PA, USA; Rebecca Timmons, Levin                 This breach of contract action arises out of Defendant
Papantonio, Pensacola, FL, USA; Matthew D. Schultz,           Embry-Riddle University's [*2] response to Coronavirus
Levin, Papantonio, Thomas, Mitchell, Rafferty & Proctor,      Disease 2019 ("COVID-19"). During the spring 2020
P.A, Pensacola, FL, USA.                                      academic term, Plaintiff was enrolled as a full-time
                                                              undergraduate student and registered for live classes at
                                                              Embry-Riddle's Daytona Beach campus. (Doc 32, p.
For Embry-Riddle Aeronautical University, Inc.,               14).1
Defendant: Daniel A. Cohen, LEAD ATTORNEY, PRO
HAC VICE, Nelson Mullins Riley & Scarborough LLP,             The COVID-19 pandemic first reached the United States
Atlanta, GA, USA; Paul M. Renner, LEAD ATTORNEY,              in January 2020. Within two months, infection rates had
Nelson Mullins Riley & Scarborough LLP, Orlando, FL,          spiked to alarming numbers. On March 13, the president
USA; Shaina Stahl, LEAD ATTORNEY, Nelson Mullins              officially declared that COVID-19 had become a national
Broad and Cassel LLP, Orlando, FL, USA.




Judges: PAUL G. BYRON, UNITED STATES                          1 Embry-Riddle   students enroll in one of four campuses—
DISTRICT JUDGE.                                               Daytona Beach, Florida; Prescott, Arizona; Asia; or Worldwide
                                                              & Online. (Doc. 32, ¶ 23). Defendant advertises that the
                                                              Worldwide & Online "campus" allows students to "earn an
                                                              Embry-Riddle degree from the convenience of [their] home[s]
                                                              using our state-of-the-art Online Learning Technology" (Id.).

                                                     Salvatore Davi
                 Case 1:20-cv-01141-CRC Document 38-5 Filed 02/18/21 Page 3 of 8
                                                                                                              Page 2 of 7
                                             2021 U.S. Dist. LEXIS 8047, *2

emergency.2 In response, many educational institutions,         allows the court to draw the reasonable inference that
including Defendant, began adopting policies to reduce          the defendant is liable for the misconduct alleged." Id.
transmissions of the virus, curb infection rates, and           Courts are generally limited to the four corners of a
"flatten the curve."                                            complaint, see St. George v. Pinellas County, 285 F.3d
                                                                1334, 1337 (11th Cir. 2002), but they may also consider
Throughout the month of March, Defendant made                   attached exhibits and documents referred to in the
several policy changes in response to the pandemic. On          complaint that are central to the claim, see Wilchombe
March 13—the same day as the national emergency                 v. TeeVee Toons, Inc., 555 F.3d 949, 959 (11th Cir.
declaration—Defendant announced that most classes               2009).
would transition from in-person to online instruction. (Id.
at p. 15). The following week, Defendant announced              Though a complaint need not contain detailed factual
that all classes would be taught remotely and all large         allegations, mere legal conclusions or recitation of the
gatherings would be canceled until at least the end of          elements of a claim are not enough. Twombly, 550 U.S.
the spring 2020 semester. (Id. at p. 16). A week later, all     at 555. Moreover, courts are "not bound to accept as
community gathering spaces and laboratories were                true a legal conclusion couched as a factual allegation."
closed, student access cards were deactivated,                  Papasan v. Allain, 478 U.S. 265, 286, 106 S. Ct. 2932,
and [*3] dining halls became limited to take-out. (Id.).        92 L. Ed. 2d 209 (1986). "While legal conclusions can
Two days later, Defendant closed student residence              provide the framework of a complaint, they must be
halls. (Id.). These changes remained in effect through          supported by factual allegations." Iqbal, 556 U.S. at 679.
the end of the summer 2020 academic term.                       Courts must also view the complaint in the light most
                                                                favorable to the plaintiff and must resolve any doubts as
According to Plaintiff, he contracted with Defendant to         to the sufficiency of the complaint in the plaintiff's favor.
receive live, on-campus instruction and access to               Hunnings v. Texaco, Inc., 29 F.3d 1480, 1483 (11th Cir.
campus facilities during the spring 2020 academic term          1994) (per curiam).
in exchange for his payments of tuition and related fees.
(Id. at p. 1). Based on this contract, Plaintiff alleges that   In sum, courts must (1) ignore conclusory allegations,
Defendant's decision to close its campus and move               bald legal assertions, and formulaic recitations of the
classes online was a breach of contract. (Id. at p. 23          elements of a claim; (2) accept well-pled factual
("Count I")). In the alternative, Plaintiff alleges that        allegations as true; and (3) view well-pled
Defendant would be unjustly enriched if it retained the         allegations [*5] in the light most favorable to the
full value of his tuition and fees. (Id. at p. 26 ("Count       plaintiff. Iqbal, 556 U.S. at 667.
II")). Plaintiff's Amended Complaint seeks relief on
behalf of himself and a class of similarly situated Embry-
Riddle students. (Id. at p. 1). Defendant now moves to          III. DISCUSSION
dismiss. (Doc. 37).
                                                                The facts of this case—like the coronavirus itself—are
                                                                novel. The underlying law is not. Indeed, the Motion can
II. STANDARD OF REVIEW                                          be decided by resort to Florida's well-established legal
                                                                principles.3 The Court addresses Defendant's
A complaint must contain "a short and plain statement of        arguments in turn.
the claim showing that the pleader is entitled to relief."
FED. R. CIV. P. 8(a)(1). Thus, in order to survive a
motion to dismiss made pursuant to Rule 12(b)(6), the           A. The Academic Deference Doctrine does not give
complaint "must contain sufficient factual matter,              Universities Unbounded Discretion to Avoid
accepted as true, to 'state a claim to relief that [*4] is      Contractual Obligations
plausible on its face.'" Ashcroft v. Iqbal, 556 U.S. 662,
678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting         Defendant begins by arguing that "[c]onsiderations of
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.           profound importance counsel restrained judicial review
Ct. 1955, 167 L. Ed. 2d 929 (2007)). A claim is plausible       of the substance of academic decisions." Regents of
on its face when the plaintiff "pleads factual content that


2 Proclamation   No. 9994, 85 Fed. Reg. 15,337 (Mar. 18,        3 As a diversity action, Florida law applies. Pendergast v.
2020).                                                          Sprint. Nextel Corp., 592 F.3d 1119, 1132 (11th Cir. 2010).

                                                      Salvatore Davi
               Case 1:20-cv-01141-CRC Document 38-5 Filed 02/18/21 Page 4 of 8
                                                                                                                    Page 3 of 7
                                               2021 U.S. Dist. LEXIS 8047, *5

Univ. of Mich. v. Ewing, 474 U.S. 214, 225, 106 S. Ct.                  In these cases, the essence of the plaintiff's
507, 88 L. Ed. 2d 523 (1985). Courts have a                             complaint would not be that the institution failed to
"responsibility to safeguard [educational institutions']                perform adequately a promised educational service,
academic freedom." Id. at 226. Commensurate with this                   but rather that it failed to perform that service at all.
freedom is an institution's autonomy to determine what                  Ruling on this issue would not require an inquiry
may be taught and "how it shall be taught." Sweezy v.                   into the nuances of educational processes and
New Hampshire, 354 U.S. 234, 263, 77 S. Ct. 1203, 1 L.                  theories, but rather an objective assessment of
Ed. 2d 1311 (1957) (Frankfurter, J., concurring). From                  whether the institution made a good faith effort to
there, Defendant argues that Courts may not "second-                    perform on its promise.
guess a university's decision making in the realm of
academic instruction." (Doc. 37, p. 7). Thus, Defendant            Ross, 957 F.2d at 417.
asserts a right to "unilaterally" modify the format of
classes, regardless of its existing contractual                    Consider the following illustration: a university decides
obligations. (Id.). The Court disagrees.                           to stop offering astronomy classes in favor of astrology
                                                                   classes. Such curriculum-based decisions would fall
At the outset, the Court is not convinced that the                 squarely within the ambit of academic freedom, so
academic deference doctrine even applies [*6] to the               courts should defer to the university's independent
present case. The case law consistently frames the                 assessment of each field's relative intellectual merits.5
issue as one of institutional competence—a university is           But imagine students had already enrolled in, paid for,
best equipped to manage its academic affairs, so it must           and begun taking an astronomy class when the
be afforded "broad discretion when it exercise[s] its              university began teaching them astrology instead. In a
academic judgment." Jallali v. Nova. Se. Univ., Inc., 992          breach of contract action predicated on the university's
So. 2d 338, 344 (Fla. 4th DCA 2008) (emphasis added).              failure to provide the agreed-upon instruction, the
Accordingly, courts decline to entertain breach of                 virtues of astronomy over astrology would be irrelevant.
contract actions where "[t]he claim requires the                   Instead, the inquiry would be more straightforward: Did
factfinder to enter the classroom and determine whether            the students get what they bargained for?6
or not the judgments and conduct of professional
educators were deficient." Atkin v. Hill, Darlington &             In this case, Plaintiff does not seek judicial review of an
Grimm, 44 Misc. 2d 863, 254 N.Y.S.2d 867, 873 (N.Y.                academic judgment. Neither Plaintiff (nor the Court, for
App. Div. 1982).                                                   that matter) challenge the educational merits of
                                                                   Defendant's decision to move classes online during a
In contrast, however, courts have supported breach of              global pandemic. In fact, the Court emphatically
contract actions where universities fail to perform                believes that Defendant made the right choice. But
specific contractual obligations, provided that such               that's beside the point. The focus of this case is simply
claims do not require judicial review of an academic               whether Defendant promised something it later failed to
evaluation.4 As explained by the Seventh Circuit:                  deliver. [*8] To answer that question, the Court need
                                                                   not wade into the nuances of educational or public
                                                                   health policy, but rather make an objective assessment
4 See,  e.g., Ross v. Creighton Univ., 957 F.2d 410 (7th Cir.
1992) (university reneged on its commitment to provide
student-athletes with specific tutoring services); Andre v. Pace   5 Indeed,  this hypothetical aligns with the cases cited by
University, 170 Misc. 2d 893, 655 N.Y.S.2d 777 (1996)              Defendant, which simply stand for the proposition that courts
(university failed to deliver the basic computer programming       should defer to universities' changes to curriculum or degree
course promised); Elliott v. University of Cincinnati, 134 Ohio    requirements. See Mahavongsanan v. Hall, 529 F.2d 448 (5th
App. 3d 203, 730 N.E.2d 996 (Ohio Ct. App.1999) (committee         Cir. 1976); Jallali, 992 So. 2d 338.
of professors conducting the plaintiff's oral examination was
composed of four members instead of five, as mandated by           6 See   also Paladino, 254 N.Y.S.2d at 873, 44 Misc. 2d 863
the student bulletin and handbook); Zumbrun v. Univ. S. Cal.,      ("[If] a private school were simply to accept a student's tuition
25 Cal. App. 3d 1, 101 Cal. Rptr. 499 (1972) (Cal. Ct. App.        and thereafter provide no educational services, an action for
1972) (professor declined to give lectures and final exam, and     breach of contract might lie. Similarly, if the contract with the
all students received a grade of "B"); [*7] see also Wickstrom     school were to provide for certain specified services, such as
v. N. Idaho Coll., 111 Idaho 450, 725 P.2d 155 (Idaho 1986)        for example, a designated number of hours of instruction, and
(suggesting that breach of contract action could lie where a       the school failed to meet its obligation, then a contract action
course failed to present the materials explicitly promised).       with appropriate consequential damages might be viable.").

                                                         Salvatore Davi
               Case 1:20-cv-01141-CRC Document 38-5 Filed 02/18/21 Page 5 of 8
                                                                                                               Page 4 of 7
                                              2021 U.S. Dist. LEXIS 8047, *8

of whether Defendant failed to perform on a promise to           So. Coll., No. 8:20-cv-1494, 2020 U.S. Dist. LEXIS
provide students with in-person instruction and access           215349, 2020 WL 5583522, at *5 (M.D. Fla. Sept. 16,
to campus facilities.                                            2020) ("[T]he Court underscores that this case is
                                                                 not [*10] about the quality of the College's education. . .
Accordingly, the Court holds that the academic                   . This case is simply about an alleged promise to
deference doctrine does not prevent judicial inquiry into        provide in-person learning that was allegedly
a university's breach of specific contractual obligations        breached").
that are unrelated to educational considerations. While
Defendant should be given the widest possible latitude           Accordingly, the Court declines to dismiss Plaintiff's
for determining what and how to teach, its students              Amended Complaint based on a cause of action he
remain entitled to the benefit of their bargain.                 does not plead.


B. Plaintiff's Breach of Contract Claim is not an                C. Plaintiff States a Claim for Breach of Contract
Educational Malpractice Claim
                                                                 To state a claim for breach of contract in Florida,
Defendant next argues, "At its core, Plaintiff's                 Plaintiff must establish three elements: (1) the existence
[Amended] Complaint is premised on the value of the              of a valid contract, (2) a material breach, and (3)
academic instruction he received, for which he got               damages resulting from the breach. Gaines v. Robinson
academic credit. His theory, that the temporary                  Aviation (RVA), Inc., No. 6:14-cv-391, 2014 U.S. Dist.
transition to an online learning format is inferior to the in-   LEXIS 168048, 2014 WL 6882934, at *3 (M.D. Fla. Dec.
person instruction he previously received, is not                4, 2014).
actionable as a matter of law." (Doc. 37, p. 8) (internal
citations omitted). To be sure, educational malpractice          In Florida, a student's relationship with a private
claims are "not cognizable under Florida law." [*9]              university is "solely contractual in character." Sirpal v.
Rohn v. Palm Beach Cnty. Sch. Bd., No. 11-81408-CIV,             Univ. of Miami, 509 F. App'x 924, 929 (11th Cir. 2013)7
2012 U.S. Dist. LEXIS 180991, 2012 WL 6652940, at *3             (quoting Jallali, 992 So. 2d at 342). The terms of a
(S.D. Fla. Dec. 21, 2012). According to Defendant,               student's contract with the university "may be derived
Plaintiff's breach of contract and unjust enrichment             from university publications such as the student
claims are actually just educational malpractice claims          handbook and catalog." Id. Such publications are terms
in disguise, so the Amended Complaint should be                  of an "implied-in-fact contract" rather than an express
dismissed. Defendant is incorrect for two reasons.               contract. Sharick v. Se. Univ. of Health Sci., Inc., 780
                                                                 So. 2d 136, 138 (Fla. 3d DCA 2000). Accordingly, courts
First, "[T]he party who brings a suit is master to decide        recognize "the proposition that a student handbook or
what law he will rely upon." The Fair v. Kohler Die &            publication can create contractual obligations on the
Specialty Co., 228 U.S. 22, 25, 33 S. Ct. 410, 57 L. Ed.         part of [the] university that are not necessarily limited to
716, 1913 Dec. Comm'r Pat. 530 (1913). "[I]t is not left         the 'service' of providing a college degree." Orzechowitz
to [d]efendants to decide how [p]laintiffs' claims should        v. Nova Se. Univ. [*11] , No. 13-62217-CIV, 2014 U.S.
be pled." Taylor Newman Cabinetry, Inc. v. Classic Soft          Dist. LEXIS 43674, 2014 WL 1329890, at *3 (S.D. Fla.
Trim, Inc., 6:10-cv-1445, 2010 U.S. Dist. LEXIS 125559,          2014).
2010 WL 4941666, at *7 (M.D. Fla. Nov. 3, 2010). In
keeping with these principles, the Court rejects                 Another court within this district applied these principles
Defendant's attempt to recast Plaintiff's Amended                to deny a nearly identical breach of contract claim.
Complaint under a legal theory he does not pursue.               Salerno, 2020 U.S. Dist. LEXIS 215349, 2020 WL
                                                                 5583522, at *5. The court explained:
Second, the characterization of Plaintiff's Amended                  The crux of the College's motion [to dismiss] is that
Complaint as alleging educational malpractice is wrong.              the amended complaint does not identify a specific
As discussed, Plaintiff's claims do not require judicial
inquiry of the educational value of online classes or the
academic adequacy of those offerings. Instead, the
                                                                 7 "Unpublished
essence of Plaintiff's claims is that he contracted for in-                      opinions are not controlling authority and are
person classes and received online classes instead—a             persuasive only insofar as their legal analysis warrants."
paradigmatic contract claim. See also Salerno v. Fla.            Bonilla v. Baker Concrete Constr., Inc., 487 F.3d 1340, 1345
                                                                 (11th Cir. 2007).

                                                       Salvatore Davi
                Case 1:20-cv-01141-CRC Document 38-5 Filed 02/18/21 Page 6 of 8
                                                                                                                        Page 5 of 7
                                                 2021 U.S. Dist. LEXIS 8047, *11

     contractual provision that establishes that the                  physical [*13] campuses instead of seeking the
     College had an obligation to provide "in-person                  cheaper online-only option." (Doc. 41, p. 16) (citing Doc.
     educational services" for the entire Spring 2020                 32, ¶¶ 31, 68, 109). Surely those on-campus students
     semester. The Court disagrees based on its careful               are paying for something. Therefore, the Court rejects
     review of the amended complaint. Throughout the                  Defendant's argument that it "neither charges nor does
     amended complaint, [the plaintiff] alleges that the              Plaintiff pay for" anything beyond academic credits.
     College's publications clearly implied that courses              (Doc. 37, p. 17).
     would be conducted in-person. The College's
     materials also touted its many resources and                     Defendant makes a similar argument that "the
     facilities—all of which were located on the campus               [Amended] Complaint is silent with respect to any
     thereby implying in-person participation. These                  contractual damages allegedly suffered by Plaintiff as a
     allegations are sufficient at this early stage,                  result of lost on-campus experiences between March
     especially because Florida law recognizes that the               and May 2020 during the global pandemic." (Doc. 37, p.
     college/student contract is typically implied in the             14).9 In other words, Plaintiff's damages are de minimus
     College's publications. In other words, this is not a            because he still received academic instruction (albeit in
     typical contract situation where there is an express             a different format) and course credit. The Court
     document with delineated terms that a plaintiff can              disagrees. Following Defendant's logic, a theatergoer
     reference. It is more nebulous.                                  who paid to see Hamilton on Broadway would suffer no
                                                                      damages if the theater shut down, kept his money, and
Id. The same analysis applies here. The Amended                       allowed him to watch a recording of Hamilton on
Complaint is replete [*12] with specific references to                Disney+. The two experiences are simply not the same
Defendant's publications and related materials that                   and, therefore, have different values. Neither the
imply a contract for on-campus instruction and services.              theatergoer nor Plaintiff should be required to accept
(See, e.g., Doc. 32, ¶¶ 21-57, 108-115).8 These                       less than what they bargained for.
allegations are more than sufficient to survive a motion
to dismiss.                                                           Thus, the Court holds that Plaintiff has adequately
                                                                      pled [*14] a breach of contract claim.
Defendant disavows any contractual obligations beyond
the provision of academic credits in exchange for tuition.
According to Defendant, that is the full extent of its                D. Unjust Enrichment
contract with students, and "[a]ny other 'experiential'
component, such as the 'rich and robust social                        Under Florida law, unjust enrichment claims require
experience students can expect from an on-campus                      that: (1) the plaintiff conferred a benefit on the
education,' is simply not part of the education contract."            defendant; (2) the defendant knows of the benefit and
(Doc. 37, p. 16) (internal citations omitted). Instead, the           voluntarily accepts and retains it; and (3) the
"intangible learning benefits" derived from campus life
"are not acquired through a tuition-related contract;
                                                                      9 Defendant
instead, they are free, tangential benefits that coincide                           also points out that Plaintiff received a scholarship
with a campus education." (Id. at p. 13). But this                    worth approximately one-third of his tuition and fees, the
assertion is belied by Defendant's tuition and fee                    implication being that Plaintiff cannot recover damages
structure. The on-campus experience is far from "free"—               because Defendant has already been so "generous." (Doc. 37,
                                                                      p. 14). Perhaps this would be true if Plaintiff had received a full
Embry-Riddle students pay "nearly four times the tuition,
                                                                      scholarship, but Plaintiff only received a partial scholarship—
as well as more in fees, to accept the University's offer
                                                                      he still paid $12,000 for the spring 2020 term. (Id. at p. 3).
to attend in-person classes at one of Embry-Riddle's
                                                                      Defendant points to no authority suggesting that plaintiffs lose
                                                                      the ability to sue when they drive a hard bargain or purchase a
                                                                      product at a discount.
8 Defendant characterizes its statements as mere puffery. "For
example, Plaintiff's reference that the University 'offers a first-   Relatedly, Defendant appears to argue that Plaintiff cannot
rate education' or 'gorgeous residential campuses' cannot be          allege that he "personally paid" for any of his tuition or fees
the basis of Plaintiff's contract claim." (Doc. 20, p. 27). While     because he paid using student loans. (Id. at p. 4). As Plaintiff
the gorgeousness of a residential campus may be too                   correctly responds, Defendant's argument suggests that
subjective to be actionable, the existence of a residential           consumers who use credit cards or purchase homes with
campus is a statement of fact. The Court rejects this                 mortgages lose standing to assert contract claims. That is, of
argument.                                                             course, not the law.

                                                           Salvatore Davi
               Case 1:20-cv-01141-CRC Document 38-5 Filed 02/18/21 Page 7 of 8
                                                                                                                Page 6 of 7
                                            2021 U.S. Dist. LEXIS 8047, *14

circumstances are such that it would be inequitable for         Alvarez is factually inapposite.10
the defendant to retain the benefit. See Duty Free World
v. Miami Perfume Junction, Inc., 253 So. 3d 689, 693            Furthermore, Plaintiff correctly notes that the
(Fla. 3d DCA 2018). Here, Plaintiff alleges that: (1) he        "'substantial benefit' inquiry is merely part of the
conferred a benefit on Defendant (i.e., tuition and fees);      determination of whether the circumstances are such
(2) Defendant was aware of, accepted, and retained his          that it would be equitable for the defendant to retain the
tuition and fees payments; and (3) it would be                  benefit." (Doc. 41, p. 24). Indeed, in Pensacola & A. R.
inequitable for Defendant retain all of those payments          Co. v. Braxton, 16 So. 317, 321 (Fla. 1894)—, 34 Fla.
after closing its campus. (Doc. 32, ¶¶ 131-38).                 471the sole case cited by Alvarez on this point—the
                                                                court held that "money paid under a mistake of facts
Defendant first challenges Plaintiff's unjust enrichment        cannot be reclaimed, where the plaintiff has derived a
claim because such claims are incompatible with breach          substantial benefit from the payment . . . [because the]
of contract claims. (Doc. 37, p. 22). "It is well settled in    right to recovery in such cases turns upon the question
Florida that . . . a plaintiff cannot pursue a quasi-contract   as to whether the party receiving the money paid by
claim for unjust enrichment if an express contract exists       mistake can, in good conscience, retain it." Id.
concerning the same subject matter." Wiand v. Wells             Therefore, even if Plaintiff received a substantial benefit
Fargo Bank, N.A., 86 F. Supp. 3d 1316, 1332 (M.D. Fla.          from his payments of tuition and fees, it may still be
2015). However, Defendant vehemently disputes the               inequitable for Defendant to retain their full value.
existence of a contract for on-campus education and             Because this is a question of fact, the matter cannot be
related services. Where parties dispute the existence of        decided on a motion to dismiss.
an underlying contract, dismissal of Plaintiff's unjust
enrichment [*15] claim is premature. See Salerno, 2020
U.S. Dist. LEXIS 215349, 2020 WL 5583522, at *5                 IV. CONCLUSION
(holding the same in a similar COVID-19 case). Even
more important, courts consistently allow plaintiffs to         On a final note, the Court emphasizes that [*17] the
allege alternative claims. Id. (collecting cases).              issue of liability in this case "has in principle nothing to
Accordingly, Plaintiff may plead both breach of contract        do with fault. It has to do with wealth being in one
and unjust enrichment claim at this stage of litigation.        person's hands when it should be in another person's."
                                                                Florida v. Tenet Healthcare Corp., 420 F. Supp. 2d
Defendant also argues that Plaintiff derived a                  1288, 1309 (S.D. Fla. 2005) (discussing unjust
"substantial benefit" from his payment of tuition and           enrichment). As another Florida court addressing a
fees. (Doc. 37, p. 24). Defendant's primary supporting          similar motion remarked, "The question is not whether
authority for this proposition is Alvarez v. Royal              [the university] was justified in closing its campus due to
Caribbean Cruises, Ltd., 905 F. Supp. 2d 1334, 1341             an unforeseen pandemic. Rather, the question is where
(S.D. Fla. 2012). In Alvarez, the plaintiffs were cruise        that risk (i.e., the financial burden) should be
ship passengers who suffered a "terrible and totally            contractually allocated. That is what this lawsuit is
avoidable ordeal" when the defendant temporarily                about." Rosado v. Barry Univ. Inc., No. 1:20-CV-21813,
misplaced their luggage. Id. at 1336. "The gravamen of          2020 U.S. Dist. LEXIS 204355, 2020 WL 6438684, at *4
the complaint [was that the plaintiffs] spent                   (S.D. Fla. Oct. 30, 2020).
approximately seven or eight hours without luggage
and, upon discovering their suitcases onboard, were             Furthermore, the Court expresses no opinion on the
forced to carry their own bags to their state room, which       merits of Plaintiff's claims at this stage—the Court
was on the same floor as the unattended luggage." Id.           simply holds that those claims were adequately pled.
The court denied the plaintiffs' unjust enrichment claim        Accordingly, it is ORDERED and ADJUDGED that
because they "derived a substantial benefit from [their]        Defendant's Dispositive Motion to Dismiss the Amended
payment"—namely, they "remained on board the ship
for the duration of the cruise which is, presumably, the
benefit of a contract for passage by sea." Id. at               10 Defendant   also cites Tikiz Franchising, LLC v. Piddington,
1341 [*16] . By contrast, Plaintiff here alleges to have        No. 17-cv-60552, 2017 U.S. Dist. LEXIS 221704, 2017 WL
paid for on-campus instruction and access to campus             878761, at *6-7 (S.D. Fla. Aug. 1, 2017), which relied on
facilities, which he did not receive for approximately half     Alvarez to hold that the plaintiff derived a substantial benefit
of the spring 2020 semester. The Court finds that               from his payment of franchise fees because he did in fact
                                                                receive the franchise. As with Alvarez, the present case is
                                                                factually distinguishable.

                                                      Salvatore Davi
               Case 1:20-cv-01141-CRC Document 38-5 Filed 02/18/21 Page 8 of 8
                                                                                 Page 7 of 7
                                  2021 U.S. Dist. LEXIS 8047, *17

Complaint (Doc. 37) is DENIED.

DONE AND ORDERED in Orlando, Florida on January
14, 2021.

/s/ Paul G. Byron

PAUL G. BYRON

UNITED STATES DISTRICT JUDGE


  End of Document




                                          Salvatore Davi
